Title: [Diary entry: 27 February 1786]
From: Washington, George
To: 

 Monday 27th. Thermometer at 38 in the morning—46 at Noon and 43 at Night. Forenoon warm, and variable with but little wind. About noon it sprung up fresh from No. West and blew hard all the afternoon. Mr. Booth went away after breakfast—and Doctr. Brown came after dinner (and returned) to visit Boatswain a sick Negro man. Having received, yesterday Evening, a number of fruit trees from my Nephew, Mr. Willm. Washington of Blenheim I planted them in my fruit garden in the following order & places— viz. In the No. Et. Square of this garden—the Tree at the No. Et. Corner is a Carnation Cherry—and the next to it, below, on the East side, is also a Carnation. The 3d. row, three two pound Pears, east side, next the Carnation—& one, 1 pound ditto. 5th. Row. 2 Cooks pears East, & 2 green Burgamot. 7 Row, 3 Bell pears East & 1 Catharine Ditto. 9th. Row 2 yellow Burgamot East & 2 Boncriton Pears. No. West Square. 2d. Row 1 popes pear—next the cross walk & 3 of Colo. Richd. Henry Lee’s fine winter Pear. 5 Row, four old Ho. Russitans. 6 Row four of the Heath Peach. 7 Row—four of Booth’s Genitan. 8 Row, three amber Plumbs next the cross walk and 2 Green gage Do. west of them. 9th. Row, two Booths Genitans next the cross Walk & 2 Newtown pippin west of them. So. West Square 1st. Row, next the cross Walk, Peaches from the Garden. 2d. Row 4 New town pippin. 3d. Row, Peaches from the Garden. 4th. Row, 4 Gloucester white apple—5 Row Peaches from the garden. 6 row 2 Glostr. whe. Ap. on the West side, & next these, adjoining the cross walk, are 2 apple trees taken from the middle walk in the No. Garden—said to be Vandiviers—7 Row, Peach trees from the Garden—8 Row, 1 apple tree next the cross walk, taken from the border in the No. garden, by the English Walnut trees & the other 3 trees are from Stratford, given to me by Colo. Henry Lee 1 of which he calls the Medlar Russitan—another the Chantilly pear—and the 3d. the Carnation cherry but this being a mistake, the others are not to be depended upon. The 3d. and 7th. Trees in the outer or East row, next the fencing are May duke Cherry from Blenheim. So. East Square 2d. Row, next the cross walk, are two Golden, and two New Town Pippins from Major Jenefirs—4th. Row four of the Maryland

Red strick from the same place. 6th. Row—next the cross walk, two more of the same—that is Maryland red strick.